Citation Nr: 0607791	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  04-17 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2003 rating decision of the Hartford, 
Connecticut, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDING OF FACT

There is no competent medical evidence of record suggesting 
the veteran's current bilateral hearing loss is causally 
related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially review 
various laws and regulations generally pertaining to the 
issue on appeal.  The Board will then move on to an analysis 
of the issue.  Although all of the evidence in the claims 
file may not be specifically cited in the Board's decision, 
the Board has reviewed and considered all of the evidence in 
the claims file in reaching its conclusion.



Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) revisited the requirements imposed 
upon VA by the VCAA.  The Court held, among other things, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a) 
(West 2002), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-
20 (2004).

In this case, the veteran was provided the required VCAA 
notice in a March 2003 letter (VCAA letter), which was sent 
prior to the RO's initial adjudication of his claim in April 
2003 in accordance with the holding in Pelegrini II.



The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) (2005) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 23.  This new fourth 
"element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Here, the VCAA letter summarized the evidence needed to 
substantiate the claim and VA's duty to assist.  It also 
specified the evidence the veteran was expected to provide, 
including the information needed to obtain both his private 
and VA medical records.  In this way, the VCAA letter clearly 
satisfies the first three "elements" of the notice 
requirement.

Although the VCAA letter does not contain the precise 
language specified in the fourth "element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give VA any evidence pertaining to his claim.  The VCAA 
letter stated that it was his responsibility to support his 
claim with appropriate evidence and specifically outlined the 
evidence needed.  A more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  VAOPGCPREC 
1-04 (Feb. 24, 2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 128 (Requesting additional evidence supportive 
of the claim rather than evidence that pertains does not have 
the natural effect of producing prejudice.  The burden is on 
the claimant in such a situation to show that prejudice 
actually exists).



In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran has been 
afforded ample opportunity to present evidence and argument 
and has not identified any outstanding evidence.  
Accordingly, the Board will address the merits of the claim.

Pertinent Laws and Regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2005).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2005).

For certain chronic disorders, including organic diseases of 
the nervous system such as sensorineural hearing loss, 
service connection may be granted on a presumptive basis if 
the disease becomes manifest to a compensable degree within 
one year following separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  This presumption, however, is rebuttable by 
probative evidence to the contrary.

Analysis

The report of a June 2004 VA audiology examination indicates 
that Hickson element (1), current disability, has been 
satisfied.  The examination report shows that for each ear 
the veteran's auditory threshold is greater than 40 decibels 
in three of the specified frequencies.  Thus, he has 
sufficient hearing impairment to be considered a disability 
for purposes of service connection.  See 38 C.F.R. § 3.385 
(2005).

As to element (2), incurrence of a relevant disease in 
service, the veteran's service medical records (SMRs) are 
silent for a diagnosis of, treatment for, or complaint of 
hearing loss.  In fact, there is nothing in the record 
documenting his hearing loss until December 2003 in the 
report of a private medical examination, bearing in mind his 
military service ended in April 1969.  Because there is no 
clinical evidence that hearing loss existed during his 
service, or even to a compensable degree within one year of 
his discharge, the Board finds that 
in-service disease is not demonstrated.

With respect to in-service injury, the veteran contends he 
sustained acoustic trauma from exposure to loud mortar fire.  
According to his Department of Defense Form 214 (DD Form 
214), his military occupational specialty (MOS) in service 
was rifleman, so it is certainly conceivable, indeed likely, 
he experienced this type of noise exposure in that capacity.  
But even so, when separating from service, an audiology test 
revealed his hearing was within normal limits and, as 
mentioned, remained so for many more years.  Also keep in 
mind that nearly all members of the military are exposed to 
loud noises and gunfire during their time in service, but not 
all veterans develop hearing loss disability for VA purposes.
Because hearing can deteriorate over a period of time, 
38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability even where hearing was within 
normal limits at separation from service.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993); Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992).  If the record shows, for example, 
current hearing loss disability, acoustic trauma in service, 
and some degree of hearing loss in service, though still not 
meeting the requirements for a disability under 38 C.F.R. 
§ 3.385 at separation, service connection may be warranted.  
See Hensley v. Brown, 5 Vet. App. at 159.  In this case, 
however, the veteran has a current disability and presumable 
acoustic trauma in service, but not only was his hearing 
considered to be normal at separation, but there was no 
evidence that his hearing loss deteriorated at all in 
service.  And again, aside from this, there still must be 
medical evidence satisfying Hickson element (3), linking his 
hearing loss to his military service - acoustic trauma in 
particular.

Concerning Hickson element (3), medical nexus, the medical 
records on file do not indicate the claimed condition is 
related to service.  In the absence of evidence of in-service 
disease or injury, VA is not obligated to obtain a medical 
nexus opinion.  Charles v. Principi, 16 Vet. App. 370, 371-72 
(2002).  See, too, 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The only evidence suggesting a nexus between the veteran's 
current hearing loss and his military service comes in the 
way of his own unsubstantiated allegations.  It is well 
established, however, that a layperson without medical 
training, such as the veteran, is not competent to provide 
nexus evidence; instead, this requires medical knowledge and 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992); see also 38 C.F.R. § 3.159 (2003).  In his 
April 2004 substantive appeal (VA Form 9), the veteran 
reported that a physician had told him the hearing loss is 
related to service.  But the veteran's account of what a 
physician purportedly said, filtered as it is through a 
layperson's sensibilities, is not competent medical evidence.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  See, too, 
Leshore v. Brown, 8 Vet. App. 406 (1995).  The May 2004 
examining VA audiologist did not personally comment on the 
etiology of the veteran's diagnosed hearing loss, only 
reported what the veteran alleged was the cause (his service 
in the military).  And the VA examiner also indicated the 
veteran had additional noise exposure since service in his 
civilian job as a carpenter.  So Hickson element (3) has not 
been satisfied.

Furthermore, since, as mentioned, the record does not show 
the bilateral hearing loss was initially present until over 
thirty years after service, the statutory presumption 
pertaining to sensorineural hearing loss is not applicable in 
this case.  See 38 C.F.R. §§ 3.307, 3.309 (2005).

In summary, for the reasons and bases discussed, the Board 
concludes the preponderance of the evidence is against the 
veteran's claim.  Accordingly, entitlement to the benefit 
sought is not warranted.  38 C.F.R. § 3.102; see also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


